Title: To Alexander Hamilton from John Jay, 4 March 1796
From: Jay, John
To: Hamilton, Alexander


New York 4th. March 1796.
Sir
In pursuance of a concurrent Resolution of the two Houses of the Legislature of the third and fourth instant I desire You as a Counsellor at Law to defend in behalf of this State a certain Suit brought against Lewis Cornwall by or in behalf of Alexander Colden for the Recovery of a Farm sold to the said Lewis by the Commissioners of Forfeitures for the Southern District.
You will herewith receive a Copy of the said Resolution, and of the Petition of Lewis Cornwall which gave Occasion to it.
I have the Honor to be   Sir   Your Most Ob. & H’ble Servt.
John Jay.
Alexander Hamilton Esqr.
